DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species A, figs. 4A-4B in the reply filed on 28 May 2021 is acknowledged.  The traversal is on the grounds that all the collars comprise the split ring and overlap in the circumferential direction and there would be no undue burden on the examiner if examined together.  This is not found persuasive because while although all the species are a split ring, species A has insulation material, while species B has a pin and handle 62, and species C has a polymer string 40, and species D has a polymer band 50. While the independent claims may be generic, there are dependent claims drawn to multiple species.  Further, an examination burden is present due to at least the species having acquire a separate status in the art due to the divergent subject matter outlined above.  The requirement is still deemed proper and is therefore made FINAL.
It is noted that applicant has indicated claims 1 and 4-22 as reading on the elected species. However, claim 13 and 19 requires a retaining device, a feature found only in species B-D. Therefore, claims 13-16 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims:  
The formation being a ridge, projection, an indentation, or fold in the collar (claim 8);
The at least one formation comprises a continuous projection from an outer surface of the collar, and a continuous recess in the inner surface of the collar (claim 10);
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The abstract of the disclosure is objected to because it begins with the implied phrase “The invention in one aspect provides”.  See MPEP § 608.01(b).

Claim Objections
Claim 9 is objected to because it recites “the collar comprises a split ring collar comprising an overlap in a circumferential direction” which has already been recited in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-9, 11, 18, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burkit (USP 5,002,317).
In regards to claim 1, Burkit discloses a joining sleeve configured to connect internal liners of two internally lined pipe sections across a welded pipe section joint, the joining sleeve comprising: 
a sleeve body (20) having a first end and a second end, the first and second ends configured to couple with opposing ends of first and second internal liners respectively; and 

wherein the collar comprises a split ring (see split at “16” in fig. 3) comprising an overlap (shown in fig. 7) in a circumferential direction.
In regards to claim 4, Burkit further discloses the collar comprises a joggled section of material such that a first end section of the collar is radially offset with respect to a second end section of the collar (shown in fig. 7).
In regards to claim 5, Burkit further discloses the collar is biased towards its second, expanded condition (see presence of straps 46 to prevent natural expansion).
In regards to claims 6 and 7, Burkit further discloses the first outer diameter of the collar is smaller than an inner diameter of the pipe sections, such that the collar does not come in to substantial contact with inner surfaces of the pipe sections in its first retracted condition, and  the collar has a state of equilibrium in which it has a diameter which is greater than the inner diameter of the pipe sections, such that the collar exerts a force on the inner surfaces of the pipe sections when it is in its second, expanded condition. (fig. 1 show this capability. It is noted that the pipes are not required structural elements of the claim).
In regards to claim 8, Burkit further discloses the collar comprises at least one formation (46) selected from a group comprising: a projection, groove, ridge, indentation, recess and/or fold in the collar.
In regards to claim 9, Burkit further discloses the collar comprises a split ring collar comprising an overlap in a circumferential direction, and wherein at least one formation is configured to engage respective ends of the split ring collar together (shown in fig. 3).
In regards to claim 11, Burkit further discloses the at least one formation is configured to come into contact with the inner surfaces of the pipe sections when the collar is in its second, expanded condition, such that a gap is present between the outer surface of the collar and the inner surfaces of the pipe sections (fig. 1 show this capability. It is noted that the pipes are not required structural elements of the claim).
In regards to claim 18, Burkit discloses a method for connecting the internal liners of two internally lined pipe sections (see column 4, lines 52-55) in a pipe welding operation, the method comprising: 
providing a joining sleeve having a sleeve body (20) and a collar (12) configured to protect the sleeve body and internal liners of the pipe sections during the pipe welding operation positioned around an outer surface of the sleeve body, the collar comprising a split ring (see at “16” in fig. 3) comprising an overlap in a circumferential direction, and the collar being in a first retracted condition having a first outer diameter; 
locating the joining sleeve in a pipe section joint, such that first and second ends of the sleeve body couple with opposing ends of first and second internal liners respectively (see fig. 5), and such that the collar is disposed proximate the weld location; 
causing the collar to move to a second expanded condition in which it has a second outer diameter, larger than the first outer diameter (see fig. 8).
In regards to claim 22, Burkit discloses a collar (12) for a joining sleeve, the joining sleeve comprising a sleeve body having a first end and a second end, the first and second ends 
wherein the collar is configured to be disposed around an outer surface of the sleeve body and protect the sleeve body and the first and second internal liners during a welding operation to form the welded pipe section joint (fig. 1 show this capability); 
wherein the collar has a first retracted condition in which it has a first outer diameter, and a second expanded condition in which it has a second outer diameter, larger than the first outer diameter; and wherein the collar comprises a split ring  (see at “16” in fig. 3) comprising an overlap (shown in fig. 7) in a circumferential direction.

3.	Claims 1, 2, 5-8, 11, 12, 18, 20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis (US 2005/0006900).
In regards to claim 1, Lewis discloses a joining sleeve configured to connect internal liners of two internally lined pipe sections across a welded pipe section joint, the joining sleeve comprising: 
a sleeve body (18) having a first end and a second end, the first and second ends configured to couple with opposing ends of first and second internal liners respectively; and 
a collar (28) disposed around an outer surface of the sleeve body, the collar having a first retracted condition in which it has a first outer diameter, and a second expanded condition in which it has a second outer diameter, larger than the first outer diameter, wherein the collar is configured to protect the sleeve body and the first and second internal liners during a welding operation to form the weld pipe section joint (see paragraph [0061]); and 
wherein the collar comprises a split ring (see split at “62” in fig. 3) comprising an overlap in a circumferential direction.
In regards to claim 2, Lewis further discloses the joining sleeve comprises an insulating layer which comprises a layer of thermally insulating material (54) disposed around at least a portion of the outer surface of the sleeve body, and wherein the collar at least partially overlays the insulating layer (shown in fig. 4).
In regards to claim 5, Lewis further discloses the collar is biased towards its second, expanded condition (shown in fig. 5).
In regards to claims 6 and 7, Lewis further discloses the first outer diameter of the collar is smaller than an inner diameter of the pipe sections, such that the collar does not come in to substantial contact with inner surfaces of the pipe sections in its first retracted condition, and  the collar has a state of equilibrium in which it has a diameter which is greater than the inner diameter of the pipe sections, such that the collar exerts a force on the inner surfaces of the pipe sections when it is in its second, expanded condition. (fig. 4 shows this capability. It is noted that the pipes are not required structural elements of the claim).
In regards to claim 8, Lewis further discloses the collar comprises at least one formation (30) selected from a group comprising: a projection, groove, ridge, indentation, recess and/or fold in the collar.
In regards to claim 11, Lewis further discloses the at least one formation is configured to come into contact with the inner surfaces of the pipe sections when the collar is in its second, expanded condition, such that a gap is present between the outer surface of the collar and the inner surfaces of the pipe sections (fig. 1 show this capability. It is noted that the pipes are not required structural elements of the claim).
In regards to claim 12, Lewis further discloses a gap (44) is produced between the outer surface of the joining sleeve body and the inner surface of the collar when the collar is in its second, expanded condition.
In regards to claim 18, Lewis discloses a method for connecting the internal liners of two internally lined pipe sections (12, 14) in a pipe welding operation, the method comprising: 
providing a joining sleeve having a sleeve body (18) and a collar (28) configured to protect the sleeve body and internal liners of the pipe sections during the pipe welding operation positioned around an outer surface of the sleeve body, the collar comprising a split ring (60) comprising an overlap in a circumferential direction, and the collar being in a first retracted condition having a first outer diameter; 
locating the joining sleeve in a pipe section joint, such that first and second ends of the sleeve body couple with opposing ends of first and second internal liners respectively (see fig. 5), and such that the collar is disposed proximate the weld location; 
causing the collar to move to a second expanded condition in which it has a second outer diameter, larger than the first outer diameter (see paragraph [0061]).
In regards to claim 20, Lewis discloses a pipeline comprising two internally lined pipe sections (12, 14) joined by a welded pipe section joint (see fig. 6), and a joining sleeve according to claim 1 (see above) connecting first and second internal liners of the respective pipe sections.
In regards to claim 22, Lewis discloses a collar (28) for a joining sleeve, the joining sleeve comprising a sleeve body having a first end and a second end, the first and second ends configured to couple with opposing ends of first and second internal liners respectively to connect two internally lined pipe sections across a welded pipe section joint; 

wherein the collar has a first retracted condition in which it has a first outer diameter, and a second expanded condition in which it has a second outer diameter, larger than the first outer diameter; and wherein the collar comprises a split ring (60) comprising an overlap in a circumferential direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis as applied to claims 1, 2, 5-8, 11, 12, 18, 20, and 22 above, and further in view of McIntyre (US 2006/0145479).
Lewis discloses the joining sleeve of claim 1. Lewis does not disclose a protective film disposed over the sleeve body and/or the collar, wherein the protective film is configured to be broken, ruptured or removed during a welding operation.
However McIntyre teaches a similar joining sleeve having a protective film (15) disposed over the sleeve body and/or the collar, wherein the protective film is configured to be broken, ruptured or removed during a welding operation (see paragraph [0034] which states it can be removed).
It would have been obvious at the time of filing to one of ordinary skill in the art to provide the joining sleeve of Lewis a film disposed over the sleeve body in order to allow the pipe sections to be welded together without the substantial heat generated by the welding process damaging the pipe liner as taught by McIntyre at column paragraph [0033].

Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Burkit as applied to claims 1, 4-9, 11, 18, and 22  above, and further in view of Kessler et al. (USP 3,508,766 hereinafter “Kessler”).
Burkit discloses the joining sleeve of claim 1. Burkit does not disclose a layer of insulation on an outer surface of a collar or on an outer surface of the sleeve body.
However, Kessler teaches a similar joining sleeve having a layer of insulation (33) on the outer surface of a collar/sleeve body (19).
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis as applied to claims 1, 2, 5-8, 11, 12, 18, 20, and 22  above, and further in view of Kessler.
Lewis discloses the joining sleeve of claim 1. Lewis does not disclose a layer of insulation on an outer surface of a collar.
However, Kessler teaches a similar joining sleeve having a layer of insulation (33) on the outer surface of a collar (19).
It would have been obvious at the time of filing to one of ordinary skill in the art to provide the joining sleeve of Lewis with a layer of insulation on an outer surface of the collar in order to provide protection against heat during the weld operation as taught by Lewis at column 2, lines 19-15.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not show or suggest a joining sleeve comprising all limitations of claim 10.
.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each remaining cited prior art shows a similar joining sleeve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        06/03/2021